DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims [1-12], drawn to [a ratchet mechanism and screwdriver using it], classified in CPC class [B25B15].
II. Claims [13-14], drawn to [a surgical method using a screwdriver], classified in CPC class [A61B17].
The inventions are independent or distinct, each from the other because: 
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product as claimed can be used in a materially different process such as screwing or unscrewing wood screws, or metal screws.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Specifically, the inventions are classified in distinct search areas, as invention I is classified in B25B (TOOLS OR BENCH DEVICES NOT OTHERWISE PROVIDED FOR, FOR FASTENING, CONNECTING, DISENGAGING OR HOLDING) and invention II is classified in A61B (DIAGNOSIS; SURGERY; IDENTIFICATION).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Madsden on June 28th, 2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  claims 11 and 12 depend from claims 1 and 7 respectively, but it is unclear whether they properly narrow the scope of the claims, as they do not contain additional limitations outside the preamble.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation ""wherein the proximal end of the rod is able to cooperate with the distal end of the handle by means of the cooperation means until contact between the connection surface with contact surface in order to drive the rod in the same rotation direction." This does not appear to be grammatically correct English, and the specific meaning of it is sufficiently unclear so as to preclude proper examination, consequently claim 1 is indefinite. 
For examination purposes, claim 1 will be interpreted as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. (US 8439593, "Slater").
Regarding claim 1, Slater teaches a system capable of use as a ratchet system comprising: 
at least one handle (10) comprising 
a distal end (8) and 
a connection surface (20);
at least one rod (socket 862) comprising 
a male distal end (closed end, see e.g. fig. 11E),
a proximal end and a contact surface (open end having grooves 894 and 876, which is improperly labeled as 776, see fig. 14b and col. 8 lines 57-65), 
said proximal end comprising a cavity (see fig. 14b);
means of cooperation including: 
at least two lugs positioned on the distal end of the handle (lugs 20 and 32, see fig. 2);
at least two grooves positioned on the internal wall of the cavity of the rod (grooves 894 and 876, see fig. 14b and col. 8 lines 57-65), 
each of the at least two grooves comprising a helical portion, one end of which is a perpendicular wall to said inner wall (grooves 894 and 876 are helical, see figs. 14a-14b and col. 8 lines 48-60, end in portion perpendicular to side wall, see fig. 14e);
the at least two lugs each cooperating in a predetermined rotation direction with one of the at least two grooves so as to be in contact with said perpendicular wall (lugs travel in grooves as handle rotates, see figs 9a-11e), 
said contact allowing the driving, in a predetermined direction, of the rod by the handle (the device would be capable of driving the socket in one direction when lugs are in contact with end of channel, see fig. 14a);
wherein the proximal end of the rod is able to cooperate with the distal end of the handle by means of the cooperation means until contact between the connection surface with contact surface in order to drive the rod in the same rotation direction (the device would be capable of driving the socket in one direction when lugs are in contact with end of channel, see fig. 14a).
Slater does not explicitly teach each element in a single embodiment, but combining them would have been obvious to a person having ordinary skill at the time as all the elements were known and would have been combinable according to known methods such that the results would be predictable.

Regarding claim 2, Slater teaches the ratchet system according to claim 1, wherein the handle is configured in a way that the lugs separate from the perpendicular wall when the handle is driven in the opposite rotation direction than the predetermined direction (unlocking direction is rotationally opposite from the locking direction, see col. 12 lines 48-55).

Regarding claim 3, Slater teaches the ratchet system according to claim 1, wherein the predetermined rotation direction is the clock-wise rotation direction (locking direction is clockwise, see col. 12 lines 48-55).

Regarding claim 4, Slater teaches the ratchet system according to claim 1, wherein the at least one rod is a screw rod (Slater teaches that socket 862 may be designed to be driven in a clockwise direction, or that it may be designed to be driven in a counterclockwise direction, see col. 11 lines 31-41, one of those directions would allow it to function as a screw rod; additionally, Slater teaches that the socket and handle may be part of a screwdriver, see col 7 lines 45-52).

Regarding claim 5, Slater teaches the ratchet system according to claim 1, wherein the at least one rod is an unscrewing rod (Slater teaches that socket 862 may be designed to be driven in a clockwise direction, or that it may be designed to be driven in a counterclockwise direction, see col. 11 lines 31-41, one of those directions would allow it to function as an unscrewing rod; additionally, Slater teaches that the socket and handle may be part of a screwdriver, see col 7 lines 45-52).

Regarding claim 6, Slater teaches the ratchet system according to claim 1, wherein the proximal end of the at least one rod and the distal end of the at least one handle are cylindrical in shape (cylindrical rod end, see fig. 14B, cylindrical handle end see fig. 2).

Regarding claim 7, Slater does not teach a ratchet system comprising: at least one handle comprising a distal end, said distal end comprising 
a cavity;
at least one rod comprising 
a male distal end and 
a proximal end;
means of cooperation including: 
at least two grooves positioned on the internal wall of the cavity of the handle, 
each of the at least two grooves comprising 
a helical portion, 
one of the ends of which is a wall perpendicular to said internal wall;
at least two lugs positioned on the proximal end of the rod;
the at least two lugs each cooperating in a predetermined rotation direction with one of the at least two grooves until they come into contact with said perpendicular wall said contact allowing the leading, in a predetermined direction of the rod of the handle;
wherein the proximal end of the rod is adapted to cooperate with the distal end of the handle via the cooperating means in order to lead the rod in the same rotation direction.
However, such a structure is equivalent to that of the system of claim 1—which Slater was shown to teach in the above rejection of that claim—except that the roles of the handle and rod involved with the connection have been reversed so that the lugs are now on the rod and the end of the handle is hollow. So although Slater does not teach the claimed structure, it would have been obvious to a person of ordinary skill in the art at the time of the invention to create the claimed system, as doing so represents a reversal of parts. See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

Regarding claim 8, Slater teaches the ratchet system according to claim 7, wherein the at least one handle is a screw handle (Slater teaches that socket 862 may be designed to be driven in a clockwise direction, or that it may be designed to be driven in a counterclockwise direction, see col. 11 lines 31-41, one of those directions would allow it to function as a screw handle; additionally, Slater teaches that the socket and handle may be part of a screwdriver, see col 7 lines 45-52).

Regarding claim 9, Slater teaches the ratchet system according to claim 7, wherein the at least handle is an unscrewing handle (Slater teaches that socket 862 may be designed to be driven in a clockwise direction, or that it may be designed to be driven in a counterclockwise direction, see col. 11 lines 31-41, one of those directions would allow it to function as an unscrewing handle; additionally, Slater teaches that the socket may be part of a screwdriver, see col 7 lines 45-52).

Regarding claim 10, Slater teaches the ratchet system according to claim 7, wherein the proximal end of the at least one rod and the distal end of the at least one handle are cylindrical in shape (cylindrical rod end, see fig. 14B, cylindrical handle end see fig. 2).

Regarding claims 11 and 12, Slater teaches the ratchet system of claims 1 and 7, and further that it may be used as part of a screwdriver (see col 7 lines 45-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as they contain relevant teachings regarding aspects of one-way ratchets, torque couplings, clutches, and hand-tools:
Slater et al. (US 8439593), Blake et al. (US 6085619), Goodwin, Jr. et al. (US 10660687), Nino et al. (US 10160105), Nino et al. (US 9931741), Nassab (US 9757845), Moore et al. (US 9451954), Nino et al. (US 9241751), Daglow (US 8365641), Sixto, Jr. et al. (US 8028608), Arnal (US 7947047), Nino et al. (US 7762164), Nino et al. (US 7938046), Frazee (US 7243580), Hsieh (US 6732613), Kozak et al. (US 6047620), Mastroni (US 6009779), Graf (US 5875694), Kozak (US 5819611), Krivec et al. (US 5746298), Chaconas (US 5056386), Fischer et al. (US 5030043), Graham (US 4572038), Liou (US 4561507), La Sante, Sr. (US 4429599), Goebel (US 4026338), Meese(US 3958469), Farson (US 2450504), Troutman et al. (US 1431901), Marvin (US 3302672),O'Connell et al. (US 3035451), Bonneau et al. (US 2797564), Crummey (US 2543441), Richard (US 2507167), Krummel (US 1731979), Thomas (US 1708766), Wick (US 1704067), Beach (US 1540749), Schneider (US 1345708), and Knudson (US 1273379).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723